FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as Company announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit 1 Holding(s) in Company dated 06 January 2011 Exhibit 2 Director/PDMR Shareholding dated 10 January 2011 Exhibit 3 Total Voting Rights dated 31 January 2011 Exhibit 1 TR-1: Notification of Major Interest in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii The Royal Bank of Scotland Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights x Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii The Solicitor for the affairs of Her Majesty's Treasury 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 31 December 2010 6. Date on which issuer notified: 5 January 2011 7. Threshold(s) that is/are crossed or reached: vi, vii Fallen below 68% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect GB0007547838 67.81% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Series 1 class B shares £0.50 (subject to adjustment) - Any time Up to 51,000,000,000 (depending on extent of conversion into ordinary shares) Nominal Delta Up to 46.6% (on a diluted basis - see section 13 below) Total (A+B+C) Number of voting rights Percentage of voting rights 82.81% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi UKFI Financial Investments Limited, a company wholly-owned by Her Majesty's Treasury, is entitled to exercise control over the voting rights which are the subject of this notification (pursuant to certain management arrangements agreed with Her Majesty's Treasury). The solicitor for the affairs of Her Majesty's Treasury is acting as nominee for Her Majesty's Treasury. Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: On 31 December 2010 The Royal Bank of Scotland Group plc issued 486,666,612 ordinaryshares in relation to the conversion of 7.387% non-cumulative sterling preference shares into ordinary shares. The conversion of the non-voting series 1 class B shares into ordinary shares will be effected by the issue by The Royal Bank of Scotland Group plc of new ordinary shares. The total percentage of voting rights is therefore shown in this form on a diluted basis. 14. Contact name: Andy Donald, UKFI Financial Controller and Compliance Officer 15. Contact telephone number: +44 (0)20 7070 5941 Exhibit 2 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.3 An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer The Royal Bank of Scotland Group plc 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). i 3. Name of person discharging managerial responsibilities/director Christopher Paul Sullivan 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 3 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £0.25 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them The Royal Bank of Scotland plc Trustee Account BAYE and Profit Sharing 8. State the nature of the transaction Participation in The Royal Bank of Scotland Group plc Share Incentive Plan 9. Number of shares, debentures or financial instruments relating to shares acquired 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.0000005% 11. Number of shares, debentures or financial instruments relating to shares disposed - 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) - 13. Price per share or value of transaction £0.4013 14. Date and place of transaction 7 January 2011 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 24,268 shares 0.00004% 16. Date issuer informed of transaction 7 January 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17. Date of grant - 18. Period during which or date on which it can be exercised - 19. Total amount paid (if any) for grant of the option - 20. Description of shares or debentures involved (class and number) - 23. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise - 22. Total number of shares or debentures over which options held following notification - 23. Any additional information - 24. Name of contact and telephone number for queries Aileen Taylor, Group Secretary 0 Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary Date of notification 10 January 2011 Exhibit 3 The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 31 January 2011:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 31 Jan 11 Ordinary shares of £0.25 1 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Non-cumulative Preference Shares of £1 (series 1) 1 Non-cumulative Preference Shares of €1 (Series 1) 4 Non-cumulative Preference Shares of €1 (Series 2) 4 Non-cumulative Preference Shares of €1 (Series 3) 1 Non-cumulative Preference Shares of US$0.01 (Series M) 4 Non-cumulative Preference Shares of US$0.01 (Series N) 4 Non-cumulative Preference Shares of US$0.01 (Series P) 4 Non-cumulative Preference Shares of US$0.01 (Series Q) 4 Non-cumulative Preference Shares of US$0.01 (Series R) 4 Non-cumulative Preference Shares of US$0.01 (Series S) 1 Non-cumulative Preference Shares of US$0.01 (Series T) 1 Non-cumulative Preference Shares of US$0.01 (Series U) 1 Series 1 class B shares of £0.01 N/A N/A Total: of which none are held in Treasury. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FSA's Disclosure and Transparency Rules. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
